Title: From John Adams to John Quincy Adams, 20 March 1817
From: Adams, John
To: Adams, John Quincy



Dr Sir
March 20. 1817.

I will teise you no more, at present, with Metaphysicks or Books. I expect with Something very like impatience, once more to embrace You and the dear Creatures about you, meaning your Wife and Children.
One Star Sitts with brilliancy, and another rises with brilliancy, notwithstanding certain Spots, which you and I have had opportunities to observe.
Mr Monroe has certainly had the good Fortune to Soften the Asperities of New England and even Boston. Buckmister, Freeman, Tudor, Colman, and even Otis who have Seen him, Some in Europe Some in America, all Speak of him with Esteem, Respect and even of Affection.
I lament but cannot help, the Struggle between two Characters of So much merit as Dearborne and Brooks.
The History of Dearborn lately published in the Newspapers, bidding defiance to all Mankind, is I confess, in a great part of it new to me: but it is not and cannot be contradicted; and it is certainly honourable to him. Dearbourne and Brooks are both of genuine ancient yankee Blood.
But Party, local Party, will decide the Election.
How many discordant feelings and conflicting Reminiscences the does this contest excite in your
A.